UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4379


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CESAR ALVAREZ-VALDOVINOS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00378-NCT-4)


Submitted:   June 18, 2010                    Decided:   July 6, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM OF TODD A. SMITH, Graham, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cesar       Alvarez-Valdovinos          pled       guilty,          pursuant           to   a

written    plea      agreement,      to   one       count       of     possession              with    the

intent    to     distribute        marijuana,        in     violation                 of   21       U.S.C.

§ 841(a)(1), (b)(1)(B) (2006).                      The district court calculated

Alvarez-Valdovinos’           Guidelines           range        at     87        to    108       months’

imprisonment, see U.S. Sentencing Guidelines Manual (2007), and

sentenced        Alvarez-Valdovinos            to      87        months’               imprisonment.

Alvarez-Valdovinos           now   appeals.           Counsel          has        filed         a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the 87-month sentence is reasonable.                                Alvarez-Valdovinos

has filed a pro se supplemental brief.                      We affirm.

               We review the reasonableness of Alvarez-Valdovinos’

87-month       sentence,       under      an        abuse-of-discretion                        standard.

Gall v. United States, 552 U.S. 38, 41 (2007).                                        In conducting

this    review,      we    “must    first      ensure       that       the        district           court

committed no significant procedural error, such as failing to

calculate      (or    improperly       calculating)              the        Guidelines              range,

treating the Guidelines as mandatory, failing to consider the

[18    U.S.C.]    § 3553(a)        [(2006)]        factors,          selecting             a    sentence

based    on    clearly      erroneous       facts,         or    failing              to   adequately

explain the chosen sentence.”                      Id. at 51.               “When rendering a

sentence,      the     district      court         must         make        an        individualized

                                               2
assessment       based    on   the   facts       presented,”       United   States   v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation

marks and emphasis omitted), and must “adequately explain the

chosen sentence to allow for meaningful appellate review and to

promote the perception of fair sentencing,” Gall, 552 U.S. at

50.   “When imposing a sentence within the Guidelines, however,

the   [district     court’s]     explanation         need    not    be   elaborate    or

lengthy because [G]uidelines sentences themselves are in many

ways tailored to the individual and reflect approximately two

decades     of    close    attention        to    federal     sentencing      policy.”

United States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010)

(internal quotation marks omitted).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,      “tak[ing]       into       account     the    totality   of     the

circumstances.”          Gall, 552 U.S. at 51.                 If the sentence is

within the appropriate Guidelines range, this court applies a

presumption on appeal that the sentence is reasonable.                          United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).

            In this case, the district court correctly calculated

the advisory Guidelines range and heard argument from counsel

and allocution from Alvarez-Valdovinos.                   Even assuming the court

committed        procedural      error       in      failing       to    provide      an

individualized       assessment       of         Alvarez-Valdovinos’        case,     we

                                            3
conclude      that   any     such     omission     did      not    affect        Alvarez-

Valdovinos’ substantial rights.                See United States v. Lynn, 592

F.3d 572, 580 (4th Cir. 2010).             Furthermore, neither counsel nor

Alvarez-Valdovinos         offers    any   grounds     to    rebut    the    appellate

presumption     of   reasonableness        afforded         the    within-Guidelines

sentence.      Accordingly, we conclude that the district court did

not abuse its discretion in sentencing Alvarez-Valdovinos.

              We have also conducted a careful review of the issues

raised by Alvarez-Valdovinos in his pro se supplemental brief

and conclude that no meritorious issues are presented.                           Finally,

in accordance with Anders, we have reviewed the entire record in

this   case    and   have    found    no   meritorious         issues      for    review.

Because Alvarez-Valdovinos did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the

Fed. R. Crim. P. 11 hearing is reviewed for plain error.                              See

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Our review of the transcript of the plea hearing leads us to

conclude that the district court substantially complied with the

mandates of Rule 11 in accepting Alvarez-Valdovinos’ guilty plea

and    that    the   court’s        omissions     did       not    affect        Alvarez-

Valdovinos’      substantial        rights.      Critically,         the    transcript

reveals that the district court ensured the plea was supported

by    an   independent      factual    basis     and    that      Alvarez-Valdovinos

entered the plea knowingly and voluntarily with an understanding

                                           4
of the consequences.          See United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).           Accordingly, we discern no

plain error.

            We therefore affirm the district court’s judgment and

deny Alvarez-Valdovinos’ motion to withdraw counsel.               This court

requires that counsel inform Alvarez-Valdovinos, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Alvarez-Valdovinos requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on Alvarez-Valdovinos.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5